 In the Matter of BENDIX PRODUCTS CORPORATIONandLOCAL No. 9,INTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OFAMERICACase No. R-8ORDER DISMISSING PETITIONOctober 95, 1939A petition, pursuant to Section 9 (c) of the Act, having been, filedinCase No. R-8, by United Automobile Workers Federal LaborUnion No. 18347, the Board, on January 29, 1936, having issued aDirection of Election in the abovecase,'and, on February 28, 1936,having issued a Decision in the above case,' and, thereafter, Inter-nationalUnion, United Automobile Workers of America, BendixLocal No. 9, having filed a petition, pursuant to Section 9 (c) of theAct, inMatter of Bendix Products Corporationand. InternationalUnion, United Automobile Workers of America, Bendix Local No..9,Case No. R-220, the Board, on September 16, 1937, having issued.aDecision in Case No. R-220,2 and it appearing that the'-Decision..of the Board in Case No. R-220 concerned the issues raised by CaseNo. R-8 and that the same employees were involved in both proceed-ings, and the Board, on October 11, 1939, having issued a noticethat on October 23, '1939, or as soon thereafter as 'might be con-venient, it would dismiss the petition for investigation and certifica-tion of representatives filed in Case No. R-8 and close the aforesaidcase, unless sufficient cause to the contrary should then appear, andno objections having been filed with the Board,IT IS HEREBY ORDEREDthat the said petition be, and it hereby is,dismissed and that Case No. R-8 be, and it hereby. is, closed.11 N. L. R.B. 173.$3 N. L. R. B. 682.'16 N. L. R. B., No. 41.410